Exhibit 10.1 CONFIDENTIAL TREATMENT Supplemental Agreement No.64 to Purchase Agreement No.1810 between THE BOEING COMPANY and SOUTHWEST AIRLINES, CO. Relating to Boeing Model 737-7H4 Aircraft (the Aircraft) THIS SUPPLEMENTAL AGREEMENT, entered into as of March 19, 2010, by and between THE BOEING COMPANY, a Delaware corporation with principal offices in Seattle, Washington, (Boeing) and SOUTHWEST AIRLINES, CO., a Texas corporation with principal offices in Dallas, Texas (Buyer); WHEREAS, the parties hereto entered into Purchase Agreement No. 1810 dated January 19, 1994, relating to Boeing Model737-7H4 aircraft (the Agreement) and; WHEREAS, ***; NOW THEREFORE, in consideration of the mutual covenants herein contained, the parties agree to amend the Agreement as follows: 1.The Table of Contents of the Agreement is deleted in its entirety and a new Table of Contents is attached hereto and incorporated into the Agreement by this reference. 2.Letter Agreement No. SWA-PA-1810-LA-1000419 *** attached hereto and incorporated into the Agreement by this reference. * * * ***Pursuant to 17 CFR 240.24b-2, confidential information has been omitted and has been filed separately with the Securities and Exchange Commission pursuant to a Confidential Treatment Application filed with the Commission. P.A. No.1810SA-64-1 SWA The Agreement will be deemed to be supplemented to the extent herein provided and as so supplemented will continue in full force and effect. EXECUTED IN DUPLICATE as of the day and year first above written. THE BOEING COMPANYSOUTHWEST AIRLINES, CO. By: /s/ Isabelle Sessions By: /s/ Scott Topping Its: Attorney-In-Fact Its: VP Treasurer TABLE OF CONTENTS ARTICLES Page Number SA Number 1. Subject Matter of Sale 1-1 SA-13 2. Delivery, Title and Risk of Loss 2-1 SA-28 3. Price of Aircraft 3-1 SA-47 4. Taxes 4-1 5. Payment 5-1 6. Excusable Delay 6-1 7. Changes to the Detail Specification 7-1 SA-1 8. Federal Aviation Requirements and Certificates and Export License 8-1 9. Representatives, Inspection, Flights and Test Data 9-1 Assignment, Resale or Lease 10-1 Termination for Certain Events 11-1 Product Assurance; Disclaimer and Release; Exclusion of Liabilities; Customer Support; Indemnification and Insurance 12-1 Buyer Furnished Equipment and Spare Parts 13-1 Contractual Notices and Requests 14-1 Miscellaneous 15-1 P.A. No. 1810 K/SWASA-64 TABLE OF CONTENTS CON'T TABLE SA Number 1. Aircraft Information Table SA-63 2. Option Aircraft Information Table SA-63 EXHIBITS SA Number A Aircraft Configuration SA-61 B Product Assurance Document SA-1 C Customer Support Document D Price Adjustments Due to Economic Fluctuations - Aircraft E Buyer Furnished Equipment Provisions Document F Defined Terms Document LETTER AGREEMENTS 1810-1 Waiver of Aircraft Demonstration Flight RESTRICTED LETTER AGREEMENTS SA Number 6-1162-RLL-932R2 Promotional Support SA-13 6-1162-RLL-933R21 Option Aircraft SA-60 6-1162-RLL-934R3 Disclosure of Confidential Information SA-14 6-1162-RLL-935R1 Performance Guarantees SA-1 6-1162-NIW-890 *** SA-39 6-1162-RLL-936R4 Certain Contractual Matters SA-4 P.A. No. 1810 K/SWASA-64 TABLE OF CONTENTS CON'T RESTRICTED LETTER AGREEMENTS CONT’D SA Number 6-1162-RLL-937 Alternate Advance Payment Schedule 6-1162-RLL-938 *** 6-1162-RLL-939R1 Certification Flight Test Aircraft SA-1 6-1162-RLL-940R1 Training Matters SA-1 6-1162-RLL-941R2 Other Matters SA-13 6-1162-RLL-942 Open Configuration Matters 6-1162-RLL-943R1 Substitution Rights SA-6 6-1162-RLL-944 *** 6-1162-RLL-945 Comparison of 737-7H4 and 737-3H4 Block Fuel Burn 6-1162-RLL-1855R3 Additional Contractual Matters SA-4 6-1162-RLL-1856 *** SA-1 6-1162-RLL-1857 Service Ready Validation Program Field Test SA-1 6-1162-RLL-1858R1 Escalation Matters SA-4 6-1162-RLL-2036 Amortization of Costs for Customer Unique Changes SA-1 6-1162-RLL-2037 Reconciliation of the Aircraft Basic Price SA-1 6-1162-RLL-2073 Maintenance Training Matters SA-1 6-1162-KJJ-054R1 Business Matters 6-1162-KJJ-055R1 Structural Matters SA-25 6-1162-KJJ-056 Noise and Emission Matters SA-13 6-1162-KJJ-057 Product Development Matters SA-13 6-1162-KJJ-058 Additional Substitution Rights SA-13 6-1162-KJJ-150 Flight Control Computer & Mode Control Panel Spares Matter SA-14 6-1162-MSA-185R3 Delivery Change Contractual Matters SA-21 P.A. No. 1810 K/SWASA-64 TABLE OF CONTENTS CON'T RESTRICTED LETTER AGREEMENTS CON’T SA Number 6-1162-JMG-669R8 *** SA-54 6-1162-JMG-747R1 *** SA-36 6-1162-CHL-217 Rescheduled Flight Test Aircraft SA-32 6-1162-NIW-606R1 *** SA-36 6-1162-NIW-640 Early Delivery of Two April 2004 Aircraft SA-35 6-1162-NIW-889 Warranty - Exterior Color Schemes and Markings for YA143 and on SA-39 6-1162-NIW-1142 *** SA-43 6-1162-NIW-1369 *** SA-46 6-1162-NIW-1983 *** SA-62 SWA-PA-1810-LA-1000419 *** SA64 P.A. No. 1810 K/SWASA-64 The Boeing Company P.O. Box 3707 Seattle, WA98124-2207 SWA-PA-1810-LA-1000419 Southwest Airlines, Co. P.O. Box 36611 – Love Field Dallas, Texas 75235 Subject: *** Reference: Purchase Agreement No.PA-1810 (Purchase Agreement) between The Boeing Company (Boeing) and Southwest Airlines Co. (Customer) relating to Model737-700 aircraft (Aircraft) This Letter Agreement amends Purchase Agreement No. 1810 dated as of January 19, 1994 (Agreement) between The Boeing Company (Boeing) and Southwest Airlines, Co. (Buyer) relating to Model 737-7H4 aircraft.All terms used and not defined herein will have the same meaning as in the Agreement. 1. *** In consideration of Buyer’s purchase of NDT inspection equipment for use on Buyer’s 737-300, 737-500 and/or 737-700 fleet, *** 2. Assignment. The *** are provided in consideration of Customer’s taking title to the Aircraft at time of delivery and becoming the operator of the Aircraft.This Letter Agreement cannot be assigned, in whole or in part, without the prior written consent of Boeing. BOEING PROPRIETARY Southwest Airlines, Co. SWA-PA-1810-LA-1000419 3. Confidential Treatment Buyer understands that certain commercial and financial information contained in this Agreement is considered by Boeing as confidential.Buyer agrees that it will treat this Letter and the information contained herein as confidential and will not, without the prior written consent of Boeing, disclose this Letter Agreement or any information contained herein to any other person or entity, except as may be required by applicable law or government regulators. Very truly yours, THE BOEING COMPANY By /s/ Isabelle Sessions Its Attorney-In-Fact ACCEPTED AND AGREED TO this Date: March 19, 2010 SOUTHWEST AIRLINES, CO. By /s/ Scott Topping Its V.P. Treasurer BOEING PROPRIETARY
